Smith, C. J.,
delivered the opinion of the court.
The court below committed no error in admitting in evidence the ordinance by which the- territory adjoining the town of Woodville was included in the separate school district, for the reason that section 4533 of the Code provides a complete scheme by which adjoining territory may be added to a separate school district; and neither the publication of the ordinance, by which this is done, nor the recording thereof in the ordinance book, is content-*94plated or required. Neither did it err in holding void the ordinance afterwards adopted, by which it was sought to repeal the former ordinance adding the adjoining territory to the district, for the reason that under chapter 129, Laws 1912, the board of aldermen of a municipality constituting a separate school district can only release from such district territory added thereto and lying outside of the corporate limits “on petition of a majority of the resident freeholders of the territory proposed to be released,” and this ordinance does not recite that it was passed pursuant to such petition. In releasing territory from a separate school district a board of aldermen exercises a limited and special jurisdiction; and the existence of all facts necessary to confer such jurisdiction, such as the filing of the petition referred to, must affirmatively appear from the ordinance by which the territory is released. Bolivar County v. Coleman, 71 Miss. 832, 15 South. 107; Wirt Adams v. First National Bank, 60 South. 770; Hinton v. Perry County, 84 Miss. 546, 36 South. 565; Craft v. De Soto County, 79 Miss. 618, 31 South. 204.
There is no merit in the other matters complained of.

Affirmed.